



EXHIBIT 10.2






AMENDMENT TO
WORLDPAY, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT ACQUISITION AWARD AGREEMENT


THIS AMENDMENT TO PERFORMANCE SHARE UNIT ACQUISITION AWARD AGREEMENT is entered
into effective as of March __, 2019 (the “Effective Date”) by and between
Worldpay, Inc. (the “Company”) and [NAME] (the “Participant”).


WHEREAS, the Company and the Participant entered into that certain Performance
Share Unit Acquisition Award Agreement in respect of the performance period
commencing on January 1, 2018 and ending on December 31, 2020 (as previously
amended, if applicable, the “Original Agreement”); and


WHEREAS, the Company and the Participant desire to enter into this Amendment to
the Original Agreement (this “Amendment”), effective as of the Effective Date.


NOW, THEREFORE BE IT, RESOLVED that the Original Agreement is hereby amended as
follows, effective as of the Effective Date:


1.    Section 7.1.1 is hereby amended and restated in its entirety to read as
follows:


“upon a Change of Control that occurs prior to March 1, 2021, the PSUs shall be
immediately converted to time-based restricted stock units in an amount that is
the greater of (i) Target Award value or (ii) projected actual Award value based
on the level of projected achievement of the Performance Goals and Stock Price
Hurdle in accordance with Exhibit 1 as of the date of the Change of Control, in
each case without pro-ration for the percentage of the Performance Period or
Vesting Period that has elapsed.  These restricted stock units will cliff-vest
in the same proportions and on the same Vesting Dates as is set out in Section 4
above, subject to the Participant’s Continuous Service Status through to the
applicable Vesting Date; provided, however, that if, prior to the last day of
the applicable Vesting Period, the Participant (a) dies or becomes Disabled; or
(b) is terminated without Cause (as defined above) or for Good Reason (as
defined below), the restricted stock units shall vest in full as of the date of
such termination. For the avoidance of doubt, in connection with such vesting,
each restricted stock unit will be eligible to receive the same per share
transaction consideration being offered to common stockholders generally
pursuant to the Change of Control; or, alternatively, the Committee may cancel
the Participant's PSUs and pay to the Participant, in cash or stock, or any
combination thereof, the value of such PSUs based upon the price per Share
received or to be received by other stockholders of the Company in the Change of
Control.”


2.    Any capitalized term that is used but not defined in this Amendment shall
have the meaning set forth in the Original Agreement.


3.    Except as modified by this Amendment, the Original Agreement shall remain
in full force and effect in accordance with the terms thereof.




[Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have signed this Amendment
effective as of the Effective Date.
WORLDPAY, INC.



Name:
Title:
PARTICIPANT
    
Name:     









